EXHIBIT 10.4.1

VIRGINIA BANKERS ASSOCIATION

MODEL NON-QUALIFIED DEFERRED COMPENSATION PLAN

FOR EXECUTIVES

(July, 1996)

AMENDMENT TO ADOPTION AGREEMENT

If the Employer completing this document has any questions about the adoption of
the Plan, the provisions of the Plan, its representative should contact Bette J.
Albert, C.L.U. at the Virginia Bankers Association Benefits Corporation, 4490
Cox Road, Glen Allen, VA 23060, telephone number (804) 643-8060 during business
hours.

The below named Plan Sponsor hereby amends this Adoption Agreement (the
“Adoption Agreement”) to the Plan, to be effective as of the date(s) specified
below, and elects the following revised specifications and provides the
following information relating thereto:

1. EMPLOYER(S) ADOPTING PLAN NAMED IN PARAGRAPH 1.12 OF THE PLAN.

 

      (a)   

Name of Employer:

C&F Financial Corporation

 

(b)

 

Employer’s telephone Number:

(804) 843-2360

      (c)   

Address of Employer:

Post Office Box 391

West Point, VA 23181

 

(d)

 

Employer’s EIN:

54-1680165

      

(e)

 

Employer’s Tax Year End:

12/31

      (f)    Name, Address and Identifying Information of Other Participating
Employers Adopting the Plan:     

Citizens and Farmers Bank

Eighth and Main Streets

West Point, Virginia 23181

Telephone number (804) 843-2360

EIN 54-0169510

 

C&F Mortgage Corporation

300 Arboretum Place -Suite 245

Richmond, Virginia 23236

Telephone (804) 330-8300

EIN 54-1773964

    

C&F Finance Company

4660 S. Laburnum Avenue

Richmond, VA 23231

Telephone 804-236-9601

EIN 54-0544169

 

2. GENERAL PLAN INFORMATION.

 

  (a) Name of Plan: VBA Executive’s Deferred Compensation Plan for C&F Financial
Corporation

 

  (b) Name, Address and EIN of Plan Administrator(s): [If other than Plan
Sponsor, appointment must be by resolution]:

3. STATUS OF PLAN AND EFFECTIVE DATE(S).

 

  (a) Effective Date of Plan: The Effective Date of the Plan is January 1, 1998.



--------------------------------------------------------------------------------

  (b) Plan Status. The adoption of the Plan through this Adoption Agreement is:

 

  ¨ (1) Initial Establishment. The initial adoption and establishment of the
Plan.

 

  x (2) Restated Plan. An amendment and restatement of the Plan (a Restated
Plan).

 

  (A) Effective Date of this Restatement. The Effective Date of this Restatement
of the Plan is January 1, 2001.

 

  (B) Prior Plan. The Plan was last maintained under document dated December 31,
1997 and was known as the VBA Executive’s Deferred Compensation Plan for C&F
Financial Corporation.

 

  (C) Transitional or Special Provisions: [Enter any transitional or special
provisions relating to any Rollover Account and the Plan as restated]

Effective January 1, 2006, any Employer may, in its discretion, elect to
contribute for all of any of its employees participating in the Plan or under
any contribution feature (i.e., Employer Matching Contributions, Excess Profit
Sharing Employer Non-Elective Contributions and SERP Employer Non-Elective
Contributions), less than the amount otherwise called for under the other
provisions of the Adoption Agreement and/or to make Employer Matching
Contributions at a different rate than otherwise called for under the other
provisions of the Adoption Agreement.

 

  (c) Adoption of Plan by Additional Employers after Effective Date of Plan. The
Effective Date(s) of the Plan with respect to Citizens and Farmers Bank is
January 1, 1998, C&F Mortgage Corporation is January 1, 2000, and C&F Finance
Company generally is January 1, 2006 provided that only SERP Employer
Non-Elective Contributions may be made by C&F Finance Company for periods prior
to January 1, 2007.

[The rest of this page is intentionally blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Plan Sponsor and C&F Finance Company as a new
Participating Employer, by their duly authorized representatives, have executed
this instrument this 17th day of December, 2006.

 

      C&F Financial Corporation       [Enter Name of Employer]       By  

/s/ Robert L. Bryant

      Its   Chief Operating Officer [SEAL]       ATTEST:      

/s/ Mallory Spencer

      Its   Notary                     C&F Finance Company       [Enter Name of
Employer]       By  

/s/ Thomas F. Cherry

      Its   Treasurer [SEAL]       ATTEST:      

/s/ Mallory Spencer

      Its   Notary      

By execution hereof by the duly authorized Representative, the VBA Benefits
Corporation hereby accept the above Amendment to Adoption Agreement.

 

Dated:  

 

   

 

      Representative

 

3